DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 19-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 19-24 are directed to a non-elected method from that of the 3D printer of claim 8. Claim 25 is directed to a computer program that is a different invention than the 3D printer of elected claim 8.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “large movement” and “small movement” in claim 12 are relative terms which render the claim indefinite. The terms “large movement” and “small movement” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the limitation “wherein in a large movement, the controller adjusts the target focal point by mechanically moving the ultrasound transducer, and in a small movement, the controller adjusts the target focal point by electrically controlling the ultrasound transducer” is rendered indefinite and appropriate correction is required. 
Claim 13, lines 1 and 2, recite the limitation "the single integrated ultrasound device.”  There is insufficient antecedent basis for this limitation in the claim, since parent claim 9 teaches a plurality.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8, 9, 12, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR1020170081849, English translation attached) in view of Arbabian (US 20170125892).
Regarding claim 8, Kim teaches 3D (3-dimensional) printer using ultrasound, comprising: 
a housing to provide material which changes in state by stimulation (115, FIG. 1); 
an ultrasound device to output ultrasound and focus the ultrasound onto a target focal point (translation page 3, paragraph 6); 
a processor is clearly present for modeling information, since a CAD file is used (translation page 8, last paragraph); and 
wherein the ultrasound transducer applies stimulation to the material using the ultrasound to induce a change in state of the material (ultrasound module 152 “cutting” glass or plastic requires a phase change at the immediate point/line between the two materials to be separated or “cut”; that is, some part of the glass or plastic must melt at this division point/line, page 11, paragraphs 4-5).
Kim does not expressly teach a controller to control the ultrasonic transducer or a controller for modeling information. Arbabian teaches using the controller to control the cut off frequencies in paragraphs [0074] and [0170] (control processor circuitry), a benefit of which would be being able to control frequencies depending on the material being worked upon. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Kim to include an ultrasonic transducer with a processor, a benefit of which being capable to control frequencies depending on the material being worked upon.
Regarding the claim 9 limitation wherein the ultrasound transducer includes a plurality of single integrated ultrasound devices, each ultrasound device adjusts the target focal point onto which the ultrasound is focused, by making a mechanical movement or receiving an electrical input, and the controller performs 3D printing by mechanically moving or electrically controlling each ultrasound device, it has been held by the courts that duplication of parts is obvious to one of ordinary skill in the art so long at it does not produce unexpected parts. In this case utilizing two or more ultrasonic devices would result in faster and easier cutting by the device of Kim. 
For duplication of parts, MPEP 2144.04 states: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Nevertheless, Examiner notes that paragraph [0075] of Arbabian teaches one or more transducers.
Additionally, Kim teaches mechanical movement of the cutter (141) onto a given focal point (page 11, paragraph 5).
Regarding claim 12, although it is unclear based on Applicant’s recitation what constitutes large or small movements, Kim teaches mechanical movement of the cutter (141) onto a given focal point (page 11, paragraph 5). Arbabain also teaches electrical controlling of the ultrasound transducer (170), thus being capable of electrical control during a movement.
Regarding claim 13, Kim teaches mechanical movement of the ultrasonic transducer cutter (141) onto a given focal point (page 11, paragraph 5), thereby teaching the recited CMUT (Capacitive Micromachined Ultrasonic Transducer).
Regarding claim 14, Kim teaches the use of a CAD file (page 8, last paragraph), thus having a processor receiving 3D modeling information, in which the cutter (ultrasonic transducer) is moved along the coordinates of the CAD file, and thus focusing ultrasound on a set of target points determined by the CAD file.
Regarding claim 15, Kim does not teach wherein the controller is configured to control a frequency of the ultrasound outputted by the ultrasound transducer or a size of the target focal point. Paragraph [0170] of Arbabian teaches that the frequencies of the ultrasound transducer can be changed with the controller to a desired value. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Kim to include an ultrasonic transducer with a controller configured to change ultrasound transducer frequencies in order to cut a device to a specified shape or configuration as desired by Arbabian.
Regarding claim 16, the material fluid is a material worked upon and does not further limit Applicant’s claimed invention. 
Regarding claim 17, the limitation wherein the stimulation includes a temperature change, a mechanical vibration or the presence of acoustic cavitation is capable of being performed by Kim. Specifically, as noted above with respect to claim 8, any phase change for the material worked up will almost invariably require a change in temperature without an express teaching of some other variable input to the system (e.g., express teaching of a change in pressure to the system that affects temperature).
Regarding claim 18, the material as a solid which is removable by the stimulation of a threshold or above is a material worked upon and does not further limit Applicant’s claimed invention. Further, that the ultrasound transducer focuses the ultrasound onto the target focal point in the solid to induce the stimulation of the threshold or above in order to remove a part of the solid has been previously noted in reference to Kim (page 3, paragraph 6).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745